Citation Nr: 0336854	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-04 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for asbestosis.  

2.  Entitlement to service connection for asbestosis or 
asbestos-related disease.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from June 
1956 to June 1958.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the RO.  In that 
decision, the RO reopened the veteran's claim for service 
connection for asbestosis, but the RO then denied the claim 
on the merits.


FINDINGS OF FACT

1.  A July 1999 RO rating decision denied service connection 
for asbestosis.  That same month, the RO advised the veteran 
of that decision and of his procedural and appellate rights, 
but he did not timely appeal.

2.  Some of the evidence received since that July 1999 RO 
decision was not of record when that decision was issued, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.

3.  Although it is conceded the veteran was exposed to 
asbestos in service, the preponderance of the competent, 
probative medical evidence of record still does not show he 
currently has asbestosis or an asbestos-related disease.


CONCLUSIONS OF LAW

1.  The July 1999 RO rating decision denying service 
connection for asbestosis is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  Evidence received since that July 1999 RO determination 
is new and material, and the claim for service connection for 
asbestosis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  Asbestosis or asbestos-related disease was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, (Fed. Cir. Sept. 22, 2003); see also 
38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress made the new 
amendments effective retroactive to the date of the VCAA, 
they effectively overturn, or invalidate, the Federal 
Circuit's holding in PVA.  Thus, although the veteran's 
appeal was ongoing during this change in the law, no due 
process violations can arise because of PVA concerns or the 
recent amendments.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this case, the VCAA duties have been met.  Specifically, 
VA sent a VCAA letter to the veteran in February 2002 
informing him of the evidence necessary to establish 
entitlement, which portion of this evidence VA would get, and 
what portion he needed to obtain.  See 38 U.S.C.A. § 5103(a) 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He also 
was informed when VA had scheduled him for a medical 
examination and apprised of what VA already had done 
concerning his claim.  As well, he was advised of the 
governing laws and regulations in the January 2003 statement 
of the case (SOC) and the June 2002 rating decision (RD) that 
he appealed.  When considered collectively, those documents 
apprised him of the type of evidence needed to substantiate 
his allegations and prevail.  

Therefore, the Board finds that VA's duties pursuant to the 
VCAA, where triggered, have been fulfilled.  In each 
instance, as it became apparent that there may be any 
information, or medical or lay evidence, not previously 
provided to VA, that may have been necessary to substantiate 
the veteran's claim, VA notified the veteran both of the 
necessary information and of which evidence he was to submit 
and which evidence VA would attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Also, because no additional evidence has been identified by 
the veteran as being available, but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify him of what hypothetical evidence would be secured by 
VA and what evidence would be secured by him is harmless.  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

VA also has satisfied the duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A.  The RO has obtained all available service 
medical records, scheduled VA examinations, and obtained 
other private records concerning his claim.  And no other 
evidence, not already of record, has been cited as relevant 
to the claim.  Obviously then, none need be obtained since 
none exists.  Therefore, no prejudice to the veteran results 
from the consideration of his claim.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

II.  Asbestosis

A.  Whether New and Material Evidence has been Received to 
Reopen the Claim

Decisions of the RO-if, as here, not timely appealed, are 
final and binding on the veteran based on the evidence then 
of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.  But it is possible to reopen a previously denied 
claim by submitting evidence that is both new and material.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).  

The Board must determine whether new and material evidence 
has been submitted because it affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
presented, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).



The veteran's claim was last finally denied in July 1999.  
His petition to reopen his claim was received on February 2, 
2002.  For claims to reopen, as here, received after August 
29, 2001, 38 C.F.R. § 3.156 (2003) provides a more clear 
definition of "new and material" evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2003).  

In determining whether the evidence received since the prior 
final disallowance of the claim is new and material, the 
credibility of the evidence in question is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  And the 
starting point for determining whether new and material 
evidence has been received is when the claim was last finally 
disallowed on any basis, not only since it was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The starting point, then, for determining whether new and 
material evidence has been submitted to reopen this 
particular claim is July 1999 since that was the last 
unappealed determination.  See Evans, 9 Vet. App. at 285.

The evidence received since that July 1999 RO decision 
includes an October 1999 nexus opinion from a private 
pulmonologist.  This opinion states that the examiner 
reviewed the veteran's occupational history and September 
1999 chest x-ray, and it was his opinion, to a reasonable 
degree of medical certainty, that the x-ray changes were due 
to asbestos pleural disease which the veteran acquired 
through his occupational exposure to asbestos.  

Presuming the credibility of this evidence, it is both new 
and material to the claim for service connection for 
asbestosis.  This statement was not of record when the RO 
denied this claim in July 1999.  So it is new.  It also is 
material because it causally relates a current asbestos 
disability to the veteran's exposure to asbestos, which 
apparently was limited to his service based on information 
provided by him in his asbestosis questionnaires.  This 
additional evidence, then, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It also, presuming its credibility, raises a reasonable 
possibility of substantiating the claim.  So the claim for 
service connection for asbestosis is reopened.  
38 C.F.R. § 3.156.

B.  Entitlement to Service Connection

The veteran seeks to establish service connection for 
residuals of asbestos exposure.  Service connection means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To this 
end, either the evidence must show affirmatively that such a 
disease or injury was incurred in or aggravated by service, 
or statutory presumptions may be applied.  In any event, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during service 
and, if so, determine whether there is a relationship between 
asbestos exposure and the claimed disease.  M21-1, Part VI, 
7.21(d)(1) (October 3, 1997).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1) (October 3, 1997).  
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part VI, 7.21(c) (October 3, 1997).  Some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1, Part VI, 7.21(b)(1) (October 
3, 1997).

The initial element of any service-connection claim is 
whether there is medical evidence showing a clinical 
diagnosis of the claimed disability.  The evidence pertinent 
to this aspect of the claim includes the service medical 
records, which are silent as to any respiratory or pulmonary 
disorder.  Also on file, however, are the service personnel 
records showing the veteran had relevant occupational hazards 
as a machinist mate (MM) while stationed aboard the USS 
Marias (AO-57).  He had duties and responsibilities in the 
engine and boiler rooms of that vessel.  And, indeed, the RO 
already has conceded he likely was exposed to asbestos 
in that capacity.  But this, in turn, is not tantamount to 
granting service connection because there still must be 
medical evidence confirming he currently has an asbestos-
related disease (e.g., asbestosis) as a residual of that 
exposure.  Unfortunately, there still is no such evidence in 
this particular case.

Although the evidence discussed above (as a basis for 
reopening the claim) is presumed to be credible for the 
limited purpose of making this determination, this is no 
longer true once, as here, the claim is reopened.  At that 
point the probative value of the evidence comes into question 
in relation to the other evidence of record.

Just as the Board did, the RO reopened the claim.  And after 
reopening the claim, the RO further developed it by obtaining 
additional clarifying information that conclusively shows the 
veteran does not currently have asbestosis or an asbestos-
related pulmonary disease, despite his conceded exposure in 
service.  This is a fundamental requirement to granting 
service connection.  See, e.g., Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.").  See also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See, too, Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

A November 2001 radiology report shows the veteran was 
assessed with mild chronic obstructive pulmonary disease 
(COPD), and no acute cardiopulmonary pathology was noted.  

In April 2002, the veteran was afforded a VA compensation and 
pension examination for respiratory disorders.  The examiner 
noted the veteran had a history of asbestos exposure with 
increasing shortness of breath, now with mild chronic 
obstructive pulmonary changes, with a pulmonologist reviewing 
"the chest x-ray who feels this is compatible to a 
reasonable degree with asbestos pleural disease."  That 
examiner also stated he would comment more once specialized 
studies had been completed.  Specifically, pulmonary function 
testing and a CT scan of the chest subsequently were 
performed as part of the additional clinical evaluation and 
workup.  And in June 2002, the above C&P examiner reviewed 
the results of those tests and ultimately concluded there was 
now no evidence of asbestos-related pulmonary disease-
pointing out the CT scan was negative for asbestosis.

Additionally, historically, the June 1999 VA examination 
report shows the examining physician, while noting the 
veteran's history of asbestos exposure in the Navy, also 
ultimately acknowledged there simply was insufficient 
evidence at his disposal to confirm a diagnosis of 
asbestosis.  That examiner also indicated the veteran was 
asymptomatic at the time of that evaluation.

Therefore, after a review of the record as a whole, it is 
clear the preponderance of the evidence is against the claim.  
This is because, although asbestosis or asbestos-related 
disease was perhaps initially suspected, based in part on the 
October 1999 opinion and x-ray, the additional more 
specialized studies subsequently conducted in April and May 
2002 ultimately ruled out this diagnosis.  And the Board 
finds the June 1999 addendum opinion on the significance of 
these additional studies to be especially probative because 
the VA examiner who provided it first accepted the 
pulmonologist's impression, but his opinion was definitively 
changed by the results of the subsequent studies conducted 
that gave a more complete picture and basis of important 
information.  Consequently, there is legitimate reason to 
give it greater weight and credibility.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  And since VA 
adjudicators are not making this medical determination, 
themselves, but rather are relying on the results of that 
objective independent medical testing and evaluation for 
valuable insight, it is permissible to use this evidence in 
denying the claim.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Since the veteran does not currently have the condition 
claimed (asbestosis or an asbestos-related pulmonary 
disease), despite being exposed to asbestos in service, there 
is no basis for granting service connection because the 
preponderance of the evidence is unfavorable-meaning the 
benefit-of-the-doubt rule does not apply.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for asbestosis or asbestos-related disease 
is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



